PRESIDING JUSTICE LINDBERG, specially concurring: I agree with the majority’s reversal on speedy trial grounds. However, I analyze the issue differently, and so I specially concur. Supreme Court Rule 504 provides an arresting officer will set an original appearance date for a defendant between 14 and 49 days after the date of arrest “whenever practicable.” (87 Ill. 2d R. 504.) Supreme Court Rule 505 is a speedy trial provision. (87 Ill. 2d R. 505.) If the defendant pleads not guilty but does not make a jury demand, a new appearance date must be set between 7 and 49 days after the original appearance date. Thus, in most instances a bench trial would be held 98 days or less after an arrest. Only when a defendant demands a jury trial does Rule 505 incorporate any part of the statute on speedy trials. (Ill. Rev. Stat. 1983, ch. 38, par. 103 — 5.) However, even then it only incorporates a limited part of that statute, providing: “If the accused demands a trial by jury, the trial shall be scheduled within the time prescribed by section 103 — 5 of the Code of Criminal Procedure of 1963 ***.” (87 Ill. 2d R. 505.) I believe that when a defendant withdraws a jury demand this provision is no longer applicable, and so section 103 — 5’s time provisions are no longer controlling. This does not mean that there is no limitation on when a defendant should be tried. In order to give effect to the intent of Rule 505 to provide a defendant with a speedy trial, and to be fair to both the State and defendants, I would hold that when a defendant withdraws a jury demand he is responsible for delay during the period his withdrawn jury demand was in effect. Therefore, the other time limitations of Rule 505 (i.e., setting a new appearance date 14 to 49 days after the original appearance date) are tolled during that period. However, when the jury demand is withdrawn, the tolling of the bench-trial time limits ends. Therefore, I conclude that defendant was required to be tried not more than 49 days after defendant withdrew his jury demand on October 19, 1984. This not having occurred, the case should have been dismissed for violation of the speedy trial provision of Supreme Court Rule 505.